Judgment unanimously affirmed. Memorandum: In affirming the judgment we would point out that there was full compliance with section 1943 of the Penal Law on the original sentencing of relator as a multiple offender and no objection was raised by relator that a previous conviction was unconstitutionally obtained at that time, at resentencing, or in his petition herein. (Appeal from judgment of Cayuga County Court dismissing writ of habeas corpus.) Present — Goldman, P. J., Marsh, Witmer, Moule and Bastow, JJ.